

115 HR 3051 IH: 
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3051IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Welch (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require contractors to provide certain annual
			 disclosures during a period of loan repayment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Educating Student Loan Borrowers Act of 2017.
		2.Disclosures required during loan repayment
 (a)Contractor required disclosuresSection 455(p) of the Higher Education Act of 1965 (20 U.S.C. 1087e(p)) is amended— (1)by striking Each institution and inserting the following:
					
 (1)In generalEach institution; and (2)by adding at the end the following:
					
						(2)Annual required disclosures
 (A)Annual disclosureIn addition to the disclosures required under paragraph (1), each contractor described in such paragraph shall provide the borrower of a loan made under this part with a disclosure each year in which a payment is due to such contractor on such loan that includes—
 (i)a description of the repayment plans available to the borrower, including how the borrower should request a change in repayment plan;
 (ii)a description of repayment plans available to public service employees; (iii)a general description of the terms and conditions under which the borrower may obtain full or partial forgiveness or cancellation of the principal and interest of a loan made under this part;
 (iv)with respect to— (I)a borrower repaying a loan under an income contingent repayment plan under subsection (e), a reminder to provide the Secretary the income information necessary to determine the borrower’s annual repayment obligation under such subsection; and
 (II)a borrower repaying a loan under an income-based repayment plan under section 493C, a reminder to provide the Secretary with the income information necessary to determine the borrower’s annual repayment obligation under such section; and
 (v)recommendations on where to obtain more detailed information on repayment plans and loan forgiveness, including a link to the appropriate page of the Department's website with respect to such information.
 (B)RequirementsThe information included in a disclosure required under subparagraph (A) shall— (i)be provided to the borrower of a loan made under this part not later than March 1 of each year in which a payment is due on such loan;
 (ii)be correctly labeled to indicate that such information is available from the Department; (iii)not be labeled to indicate that such information is created by the contractor; and
 (iv)to the extent practicable, be disseminated in both physical and electronic form to the borrower. (C)Consumer tested informationThe Secretary shall ensure that the Department information provided to borrowers under subparagraph (A)(iii) is consumer tested and updated periodically..
 (b)Department guidanceNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue guidance with respect to the information required to be disclosed under paragraph (2) of section 455(p) of the Higher Education Act of 1965 (20 U.S.C. 1087e(p)), as amended by this section.
			